This is an appeal from a conviction for bigamy with the lowest penalty assessed.
The indictment was returned by the grand jury and filed in the lower court on March 20, 1913. The term of court at which this trial was had convened October 13th and adjourned on November 7, 1913. At the time the motion for new trial was overruled, the court allowed sixty days after adjournment to file the bills of exception and statement of facts. There is with the record what purports to be a statement of facts but it shows not to have been filed at all in the lower court. The several bills of exception show to have been filed seventy-seven days after the adjournment. The Assistant Attorney-General has made a motion to strike out and not consider said statement of facts and bills of exception, because the statement of facts was not filed at all in the court below and the bills of exception were filed seventy-seven days after adjournment. The statute authorizes a statement of facts to be prepared *Page 154 
and filed within ninety days from the adjournment of the term of court at which the cause is tried, or within ninety days after the motion for new trial is overruled and notice of appeal given in case the term of court continues for a term longer than eight weeks. The statute also provides for the filing of bills of exception within thirty days after the same time without any order of court, but authorizes the court to grant longer than thirty days and not to exceed ninety days under the same time and terms which the statement of facts can be filed. As the record appears to us, the Assistant Attorney-General's motion to strike out both the statement of facts and bills of exception is well taken, is granted and said documents are struck out and not considered.
Appellant made a motion to quash the indictment because it shows to have been returned into the District Court in the year A.D., 190 — and because it shows if any offense was committed it was committed 1721 years subsequent to the return of said indictment. There is no bill of exceptions on this subject. The record before us shows no such state of facts as is set out in said motion; but, on the contrary, it shows the indictment was returned in open court on March 20, 1913, and the indictment shows that the grand jury was organized at the spring term 1913 of said court and the indictment was filed in said lower court on March 20, 1913, and alleges the offense was committed on or about December 6, 1911. Of course, the court committed no error in overruling said motion to quash the indictment.
There is nothing else raised which we can consider in the absence of a statement of facts or bills of exception. The judgment is affirmed.
Affirmed.
                          ON REHEARING.                         March 25, 1914.